Name: 84/60/Euratom: Council Decision of 31 January 1984 adopting a research programme concerning the decommissioning of nuclear installations
 Type: Decision
 Subject Matter: electrical and nuclear industries;  research and intellectual property;  energy policy
 Date Published: 1984-02-08

 Avis juridique important|31984D006084/60/Euratom: Council Decision of 31 January 1984 adopting a research programme concerning the decommissioning of nuclear installations Official Journal L 036 , 08/02/1984 P. 0023 - 0024 Spanish special edition: Chapter 12 Volume 4 P. 0109 Portuguese special edition Chapter 12 Volume 4 P. 0109 *****COUNCIL DECISION of 31 January 1984 adopting a research programme concerning the decommissioning of nuclear installations (84/60/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof, Having regard to the proposal submitted by the Commission (1), after consultation of the Scientific and Technical Committee, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas certain parts of nuclear installations inevitably become radioactive during operation; whereas it is therefore essential to find effective solutions which are capable of ensuring the safety and protection of both mankind and the environment against the potential hazards involved in the decommissioning of these installations; Whereas the programme of action of the European Communities on the environment, approved by the Council of the European Communities and the representatives of the Governments of the Member States, meeting within the Council, in the resolution of 17 May 1977 (4), underlines the need for Community measures on the decommissioning of nuclear power plants and lays down the content of, and procedures for, implementing such measures; Whereas the research programme concerning the decommissioning of nuclear power plants, adopted by Decision 79/344/Euratom (5), has yielded positive results and opened up encouraging prospects; Whereas, by its resolution of 25 July 1983 (6), the Council adopted a framework programme defining a European scientific and technical strategy; Whereas the Commission has communicated to the Council an action programme for the development of nuclear fission energy, HAS DECIDED AS FOLLOWS: Article 1 A programme of research on the decommissioning of nuclear installations shall be adopted for a period of five years from 1 January 1984. The text of the programme is annexed hereto. Article 2 The funds estimated as necessary for the execution of the programme should be 12 100 000 ECU, including expenditure on a staff of three. Article 3 The programme may be reviewed at the end of the third year, in accordance with the appropriate procedures. Article 4 In the implementation of the programme the Commission shall be assisted by the consultative committee set up by Council Decision 79/344/Euratom. Done at Brussels, 31 January 1984. For the Council The President G. LENGAGNE (1) OJ No C 178, 5. 7. 1983, p. 6. (2) OJ No C 342, 19. 12. 1983, p. 135. (3) OJ No C 23, 30. 1. 1984, p. 8. (4) OJ No C 139, 13. 6. 1977, p. 1. (5) OJ No L 83, 27. 3. 1979, p. 19. (6) OJ No C 208, 4. 8. 1983, p. 1. ANNEX Programme of research on the decommissioning of nuclear installations The aim of the programme is the joint development of a system of management of nuclear installations finally shut down and of the radioactive wastes produced in their dismantling which, at its various stages, will provide mankind and the environment with the best protection possible; the programme seeks to promote: A. Research and development projects concerning the following subjects: Project No 1: Long-term integrity of buildings and systems; Project No 2: Decontamination for decommissioning purposes; Project No 3: Dismantling techniques; Project No 4: Treatment of specific waste materials: steel, concrete and graphite; Project No 5: Large containers for radioactive waste produced in the dismantling of nuclear installations; Project No 6: Estimation of the quantities of radioactive wastes arising from the decommissioning of nuclear installations in the Community; Project No 7: Influence of installation design features on decommissioning. B. Identification of guiding principles, namely: - certain guiding principles in the design and operation of nuclear installations with a view to simplifying their subsequent decommissioning, - guiding principles in the decommissioning of nuclear installations which could form theinitial elements of a Community policy in this field. C. Testing of new techniques under real conditions, within the framework of large-scale decommissioning operations undertaken in Member States.